Citation Nr: 1506838	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-08 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disability.

2. Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to May 1981.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1. A May 2003 rating decision denied entitlement to service connection for a gastrointestinal disability, no new and material evidence was received within one year of the denial, and the decision was not appealed.

2. Evidence received since the May 2003 rating decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a gastrointestinal disability.






CONCLUSIONS OF LAW

1. The May 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a gastrointestinal disability, and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

In this decision, the Board grants the claim to reopen a previously denied claim for service connection for a gastrointestinal disability.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to that issue.

II. New and Material Evidence

A May 2003 rating decision denied the claim of entitlement to service connection for a gastrointestinal disability.  The Veteran did not appeal the decision, and no new and material evidence was received within one year of the decision.  Therefore, the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2014).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record in May 2003 consisted of the Veteran's service treatment records and lay statements.  The basis of the denial at that time was that, while the Veteran had treatment for acute gastroenteritis in service, the evidence did not demonstrate that he had a permanent residual or chronic disability that was linked to military service.  Since that time, the Veteran has submitted additional personal statements, including hearing testimony, and treatment evidence.  In his statements the Veteran has indicated that he has suffered gastrointestinal pain since service.  This evidence is new in that it was not of record in May 2003, and it is material in that it addresses the unestablished fact of a relationship to service by indicating the presence of gastrointestinal symptoms since service.  Thus, it raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for a gastrointestinal disability has been received, and the claim, to this extent only, is granted.



ORDER

New and material evidence having been received, the claim for service connection for a gastrointestinal disability is reopened, and to that extent, the appeal is granted.


REMAND

Generally, when the Board reopens a claim that the RO did not, the case must be remanded for RO consideration. Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Even though the RO provided the Veteran with a VA examination in January 2012, the RO did not reopen the Veteran's claim for service connection for a gastrointestinal disability; thus, as the Board herein reopened the claim, the issue must be remanded for the RO to contemplate the claim on the merits.  Further, the Board finds that a remand is necessary to obtain another opinion with regard to a relationship between the cause of the Veteran's current gastrointestinal disability and his military service.  

The January 2012 VA examiner offered a negative opinion regarding a link between the Veteran's GERD and his military service, in part because the in-service gastroenteritis was a self-limiting disease and would not have caused the GERD so many years after service.  However, the examiner did not address the Veteran's contentions that he has been experiencing and treating gastrointestinal symptoms since service.  The Veteran is competent to speak to the gastrointestinal pain he has experienced, and such symptoms suggest that the in-service complaints were not transitory.  In light of this evidence, the Board determines that another VA examination should be scheduled to address the nature and etiology of the Veteran's gastrointestinal disability.  38 C.F.R. § 3.159.

Finally, the record reflects that the Veteran receives regular VA treatment, but the most recent treatment note is dated in December 2011.  Thus, all VA treatment notes dated from December 2011 forward should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records dated from December 2011 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for the appropriate VA examination to assess the nature and etiology of his gastrointestinal disability.  The claims file must be made available for review, and the examination report must reflect that such review occurred.  Upon review of the record, including the Veteran's lay statements throughout the claims file regarding his symptoms and medical history, the examiner should respond to the following:

Identify all diagnoses indicated by the Veteran's gastrointestinal symptoms. 

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed gastrointestinal disability began in service, was caused by service, or is otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion advanced must be provided.  The examiner must not only document the Veteran's assertions that he has had gastrointestinal pain since service, he or she must consider and discuss those complaints in the opinion.
 
3. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2014).

2. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


